PER CURIAM.
Plaintiff, Michael David Ulrey, Sr., filed this proceeding to obtain a divorce from his wife, Rebecca Ann Peel Ulrey, on the basis of living separate and apart for one year under LSA-R.S. 9:301.
The plaintiff has appealed from a judgment on a rule, rendered August 23, 1985 and signed September 10, 1985. The judgment orders him to pay $200.00 monthly support for two children, ages 9 and 4, for *63the months of August and September, 1985, and $450.00 monthly beginning October 1, 1985.1 He contends that the award is excessive and that it is impossible for him to pay the award from his current income.
The record does not contain a transcript of the testimony or a narrative of the facts by the parties or by the judge. Lacking these, there is nothing for us to review. We cannot make a determination of this factual issue on the basis of a party’s unilateral narrative of the alleged facts. We must presume that the judgment was supported by sufficient evidence and that it is correct. Eagle v. Eagle, 477 So.2d 1293, 1294 (La.App. 3d Cir.1985). See also Johnson v. Bucyrus-Erie Company, 476 So.2d 1074, 1076 (La.App. 3d Cir.1985). The judgment is therefore affirmed at appellant’s cost.
AFFIRMED.

. The record also contains the divorce action of the parties which was fixed instanter by consent and taken up on September 6, 1985. The judgment read and signed on that day included the same provision for child support as the rule heard on August 26, 1985. In addition, there is in the record a rule to decrease the child support which was filed September 12, 1985, and tried and dismissed on September 23. Neither of these judgments were appealed and they are not before us on this appeal. We note, moreover, that they too lack the necessary transcripts or proper narratives.